internal_revenue_service department of the treasury sin washington dc contact person l telephone number ein key district in reference to date me jan trust fund dear sir or madam this is in reply to a ruling_request dated date with regard to a proposed transfer to the fund of all the trust's assets pursuant to sec_507 of the internal_revenue_code hereafter code the trust is a charitable_trust recognized as exempt under sec_501 of the code and is classified as a private_foundation under sec_509 charitable nonprofit corporation recognized as exempt under sec_501 of the code and is classified as a private_foundation under sec_509 controlled by the same individuals both organizations are a nonprofit the fund is pursuant to the proposed transfer the trust will transfer all of its assets to the fund and then subsequently dissolve and voluntarily terminate its private_foundation_status by giving notice of such voluntary termination pursuant to sec_507 organization recognized as exempt under sec_501 of the code the fund will remain in existence as a of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations that are organized and operated exclusively for charitable and or the other exempt purposes within that section sec_1 c -1 b of the income_tax regulations hereafter regulations provides that upon dissolution the assets of an organization exempt from federal_income_tax under sec_501 of the code must be used for exempt purposes under that section donated to another exemption sec_501 organization whether or e a n p a not a private_foundation or donated to the federal state_or_local_government for a public purpose sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 are further classified as private_foundations so that they are thus subject_to the private_foundation provisions of chapter of the code sec_507 of the code provides several means for a private_foundation to terminate its classification as a private_foundation under sec_509 sec_507 of the code and sec_1_507-1 of the foundation may voluntarily the its intention to terminate its private if any under regulations provide that terminate service a statement of foundation status and by paying the termination_tax sec_507 foundation status by submitting to a private private its sec_507 of the code imposes an excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_507 this tax is equal to the lower has of a that the foundation's sec_501 status or b the value of the net assets of the foundation aggregate tax resulted benefit from the sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that ina transfer of assets from one private_foundation to one or more other private_foundations pursuant to a reorganization each transferee private created organization but shall succeed to the transferor' s aggregate tax benefits under sec_507 of the code foundation treated newly shall not be as a sec_1_507-3 a transfer under sec_507 of the code includes a transfer of assets by or more other private_foundations any significant disposition of or more of the transferor private foundation' s assets the regulations indicates that one private_foundation to reorganization including pursuant any one of to of the code indicates that the aggregate tax benefits of a private_foundation include the value of its exemption sec_507 a se from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 a private_foundation which transfers all of its net assets is not required to file its annual information_return under sec_6033 of the code for its tax years after the year of such transfer when it has no assets or activities the regulations provides that of sec_1_507-3 a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a sec_507 transfer of its assets to another private_foundation the regulations indicates that of sec_1_507-3 of the regulations provides that certain tax provisions listed therein will carry over to the transferee private_foundation that is given a sec_507 transfer of assets by a transferor private_foundation or control indirectly the sec_1 a i of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled within the 1i meaning of sec_1_482-1 directly the who effectively each it were the transferee private_foundation will be treated a sec_4940 transferor of each through transferee the proportion transferor foundation's assets transferred bears to the fair_market_value of all of the assets of the transferor foundation immediately before the transfer and sections is fair through treated as transferor of foundation the which by transferor the value for purposes now section foundation foundation sections private persons private person market code same the the in if or of sec_1_507-3 ii of the regulations indicates that sec_1 a i does not relieve the transferor private_foundation from filing its annual information_return sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to any transfers of assets under sec_507 sec_1_507-1 regulations provide that a private foundation's transfer of assets pursuant to of the code will not constitute any termination sec_507 under private_foundation transferor' sec_1_507-3 section status the the and as of of a sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax upon any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 from federal_income_tax under sec_501 c is not a disqualified_person an organization exempt code the of sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 for the direct active_conduct of exempt purposes c b ruling revenue the carryover of excess qualifying distributions under sec_4942 of the code where a private_foundation transfers all of its assets to another private_foundation that is effectively controlled by the same persons in accordance with sec_1_507-3 of the regulations cited above the transferee foundation is treated as the transferor foundation and the controlled transferee foundation can reduce its own distributable_amount under sec_4942 excess qualifying distributions if any under sec_4942 foundation's transferor indicates amount thus the the by of sec_4942 the code provides that a private_foundation does not make any qualifying_distribution under sec_4942 where the distribution is i another organization controlled by the transferor or by one or more of the transferor's disqualified persons or any private_foundation which is not an operating_foundation under sec_4942 a contribution to ii of sec_4942 a and g b of the code require that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 to show that the transferee private_foundation subsequently made qualifying distributions equal to the amount of the transfer received that were paid out of the transferee's own corpus within the meaning of sec_4942 such qualifying distributions by the transferee must be expended before the close of its first tax_year after its tax_year in which it received the transfer sec_4944 of the code imposes excise_tax on any investment by a private_foundation that jeopardizes its exempt purposes sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 d sec_4945 of the code provides that a grantor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on any grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper reports from a grantee private_foundation on the grantee's uses of a grant sec_1_507-3 of the regulations indicates that any private_foundation granting all of its assets to another private_foundation pursuant to sec_507 of the code will not be required to exercise any expenditure_responsibility under sec_4945 donation in this case a private_foundation the trust will transfer foundation by nonprofit corporation the fund such transfer will be a transfer of assets pursuant to sec_507 another private of the code assets all its of to the requested rulings will be discussed in order below the trust can donate all of under sec_1 c -1 b of the regulations requiring any dissolution to be for exempt purposes under sec_501 of the code its assets to the fund without adversely affecting the exemptions from federal_income_tax under sec_501 of either the trust or the fund because the trust's donation is made to the fund as an exempt_organization under section further exempt purposes under that section c to under sec_1_507-3 of the regulations the trust's transfer of fund pursuant to sec_507 of the code will result in the transferee the fund not being considered a newly created organization but as possessing certain tax_attributes of the trust its assets to the all of of all under sec_1_507-3 trust's fund pursuant to section transfer of private b the of foundation fund regulations pursuant to sec_507 of the code will aiso not result in any private_foundation_status termination_tax under sec_507 not terminate the trust' sec_1_507-4 the regulations its assets to the status does thus code and transfer trust's section assets under the the the the its to of of of under sec_507 of the code after the trust transfers all of its assets to the fund the value of the trust's assets will be zero when it notifies the service of its voluntary termination of its private_foundation_status pursuant to sec_507 so trust's private_foundation_status that such termination of the will not result in imposition of any private_foundation_status termination_tax under sec_507 under sec_1_507-3 of the regulations after the trust's transfer of all of the fund will succeed to the trust's aggregate tax benefits under sec_507 of the code its assets to the fund will be treated as purposes chapter subchapter_f part ii under sec_1_507-3 of the regulations the fund for i the transferor foundation trust chapter of the code sec_507 through also code the the and for of of under sec_1_507-3 after the the fund will be trust transfers all of of responsible for any liabilities of the trust under chapter the code to the extent that the trust does not satisfy its own such liabilities its assets to the fund the regulations of under section the trust's transfer to the fund is a transfer under sec_507 of the code and so it does not terminate the trust's status as a private_foundation under sec_509 the regulations d of if under sec_1_507-3 of the regulations the fund will be treated as it were the trust after the trust transfers all of its assets to the fund pursuant to sec_507 of the code the trust's excise_tax liability under sec_4940 for its final tax_year can be paid_by the fund and further any refund to which the trust is entitled can be used by the fund to offset its own sec_4940 excise_tax and no taxes under chapter will be imposed on the trust or the fund for the fund's payment of the trust's excise_tax liability if any under chapter the fund under sec_4941 of the code the trust's transfer of its of self-dealing because the assets to a donation and is made to an organization exempt from transfer is federal_income_tax under sec_501 pursuant to sec_53 a of the regulations is not considered to be a disqualified_person under the purposes of sec_4941 section which c not act for an is as in revrul_78_387 cited above after the trust transfers all of its assets to the fund the trust's excess ou qualifying distributions carryover if any under sec_4942 of the code can be used by the fund to reduce the fund's annual distributable_amount under sec_4942 under sec_4944 of the code the trust's transfer of assets a donation to the fund is not a jeopardy investment because it for exempt purposes is under sec_4945 of the code the trust's donation of all of its assets to the fund is not a taxable_expenditure because the transfer is a donation for exempt purposes made to an organization exempt under sec_501 under sec_1_507-3 of the regulations the trust will not be required to exercise any expenditure_responsibility under sec_4945 of the code because the trust will transfer all of its assets to the fund under section any recordkeeping requirement under sec_4942 of the code will not apply after the trust transfers all of its assets to the fund -3 a regulations the of under sec_1_507-3 ii of the regulations the trust must satisfy any information reporting requirements under sec_4945 of the code for its tax_year in which its transfer is made under sec_1_507-1 of the regulations the trust will not be required to file its annual return under sec_6033 of the code in which it transfers all of its assets to the fund when it will have no assets or activities tax_year subsequent to tax_year any for its based on the information furnished with regard to the trust and fund we rule as follows the trust's transfer of all of its assets to the fund will not adversely affect the exemptions from federal_income_tax under sec_501 of the code of the trust or the fund c the trust's transfer of its assets to the fund will a transfer under sec_507 of the code will qualify as not constitute any termination of the trust's private_foundation_status and will not cause the imposition of any termination_tax under sec_507 if the trust voluntarily terminates its private_foundation_status at least one day after the transfer of all of its assets to the fund and so notifies the service pursuant to -e- eoe em vag sec_501 of the code the trust will have no assets upon its termination of its private_foundation_status so that no tax will be due under sec_507 the fund will be treated as if it were the trust for purposes of chapter and sec_507 through of the code the transfer will not subject the trust to any of the taxes imposed by sec_4941 through and the fund may use any special rules or savings provisions of chapter to the same extent that the trust could have used them if the trust had continued in existence the fund's receipt of all of the assets of the trust will not cause any foundation status termination under sec_507 of the code of the fund's status as a private_foundation under sec_509 after the trust's transfer of all of its assets to the fund the trust's existing tax_liability under sec_4940 of the code if any fund such excise_tax to which the trust is entitled may be used by the fund to offset the fund's sec_4940 excise_tax if not already satisfied by the trust and any refund of for its final tax_year may be satisfied by the under sec_4941 of the code the trust's transfer of its assets to the fund will not be any act of self-dealing of the the fund's distributable_amount under section trust's qualifying distributions carryover under the fund may reduce the amount of its required annual distributions under sec_4942 of the code by the amount if any sec_4942 d for the tax_year in which the transfer occurs can be increased by the fund's distributable_amount for the tax_year in which the transfer occurs as the trust for the fund's entire tax_year distributions made by the trust and the fund during the tax_year in which the transfer to the fund occurs can be treated as made by the fund sec_4942 of the code in the year of the transfer may be fulfilled by the fund the trust's distribution_requirements under if the fund had held the assets of all qualifying if under sec_4944 of the code the trust's transfer of its assets to the fund will not be a jeopardizing investment under sec_4945 of the code the trust's transfer of all of its assets to the fund will not be a taxable_expenditure under sec_1_507-3 of the regulations the trust will not be required to exercise expenditure_responsibility under ree fy sec_4945 of the code with respect to its transfer of all of its assets to the fund after the trust transfers all of its assets to the fund the trust will no longer be required to file form_990-pf annual information returns except for its filing of such return for its final tax_year in which its transfer of all of its assets to the fund is made we are informing your key district_director of this ruling because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested sec_6110 of the code provides that it may not be it used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely tdgmed pronbih barnest kenneth j earnest acting chief exempt_organizations technical branch
